Mr. Justice Robb
delivered the opinion of the Court:
The declaration alleges that the defendant company negli*400gently failed to provide the plaintiff a reasonably safe place in which to work; that while there was “a space sufficiently wide for a person to stand with safety between said girder and a passing car of usual and proper dimensions, in the performance of his duties; * * * the said space was entirely inadequate, and became a dangerous and hazardous place in which to work, whilst a car of unusual or improper width or construction should be passing.” Certainly it cannot be said, as matter of law, that the conditions on this bridge at the time of the accident constituted a safe place for the movements of a switchman when coupling a garbage car to another car. It is said that the plaintiff needlessly exposed himself to danger by remaining inside the girder, but such was the practice according to the testimony of the witnesses. With trains passing and repassing on the adjacent track, that would not have been a particularly safe place to stand, and while he could have stood upon the girder, that, according to the evidence, did not constitute a very secure standing place. Moreover, no difficulty had been experienced in the coupling of ordinary cars. The evidence tended to show that it was the unusual construction and width of the garbage car that caused the accident. The plaintiff was as much in the line of his duty when he was doing the thing he had been directed to do by his conductor and in the usual manner as was the hostler who was fatally injured while sitting in the cab window on an engine, as disclosed in Texas & P. R. Co. v. Harvey, 228 U. S. 319, 57 L. ed. 852, 33 Sup. Ct. Rep. 518. Tie had experienced no difficulty in coupling ordinary cars in that manner, and had received no notice that it was dangerous to do so. There was no evidence that it was necessary to construct these girders as they were constructed, but, if it be assumed-that it was necessary so to construct them, it cannot be assumed that it was necessary to couple garbage cars while standing on the bridge. It therefore was for the jury to say whether the defendant had performed the duty imposed upon it to provide a reasonably safe place for the use of the switchmen in its employ.
The more serious question with which we are confronted, is *401whether the width of the garbage car,' the nearness to the rail of that car, and the extra hazard to switchmen resulting therefrom, were so open and obvious that the plaintiff must be held to have assumed the risk of injury. The plaintiff, of course, liad the right to assume that the defendant had performed its duty, He had a right to assume that in constructing these girders his own safety and that of the other switchmen would be taken into consideration. As stated by the court in Texas & P. R. Co. v. Swearingen, 196 U. S. 62, 49 L. ed. 388, 25 Sup. Ct. Rep. 164, 17 Am. Neg. Rep. 422, he had a right “to assume that the defendant company had used due care to provide a reasonably safe place for the doing by him of the work for which he had been employed.” In that case the plaintiff, a switchman, while riding on the side of a, box car, was struck by a scale box 194 inches from the car. This scale box was the standard distance from the track. The plaintiff knew it was there, was an experienced brakeman, but testified that lie had paid no particular attention to its proximity to the track, and that he did not know it was so near that it could not be passed in the performance of his duties as a switchman without danger. The court sustained the judgment of the court of appeals, saying: “The dangerous contiguity of the scale box to track No. 2, and the extra hazard to switchmen resulting therefrom, was not so open and obvious on other than a close inspection, as to justify taking from the jury the determination of the question whether there had been an assumption of the risk.” In reaching this conclusion the court took into consideration the testimony of the plaintiff “as to his actual want of knowledge of the danger.” In Gila Valley, G. & N. R. Co. v. Hall, 232 U. S. 94, 101, 58 L. ed. 521, 524, 34 Sup. Ct. Rep. 229, the rule was again stated as follows: “An employee assumes the risk of dangers normally incident to the occupation in which he voluntarily engages, so far as these are not attributable to the employer’s negligence. But the employee has a right to assume that his employer has exercised proper care with respect to providing a safe place of work, and suitable and safe appliances for the work, and is not to be treated as as*402suming the risk arising from a defect that is attributable to the employer’s negligence, until the employee becomes aware of such defect, or unless it is so plainly observable that he may be presumed to have known of it. Moreover, in order to charge an employee with the assumption of a risk attributable to a defect due to the employer’s negligence, it must appear not only that he knew (or is presumed to have known) of the defect, but that he knew that it endangered his safety; or else such danger must have been so obvious that an ordinarily prudent person under the circumstances would have appreciated it.”
Not a member of the train crew in the present case, when the engine and garbage cars were backing on to the bridge where the plaintiff stood, inside the girder, realized that he was in a position of danger, nor did he, according to his testimony. While the testimony shows that some Pennsylvania box cars were even wider than the garbage cars, it also shows that a large percentage of box cars were narrower, enough narrower that a man “was able to walk up and down with ease between the edge of the girder and the side of the car.” But a still more important difference existed by reason of the garbage car being lower, so that, as the testimony showed, the bottom of its sills was lower than the top of the girders. It will be readily appreciated, when once the attention is drawn to this point, that the higher the car the less the danger of being crushed between it and the girder; and, vice versa, the lower the car the greater the danger. The witness who testified as to measurements he had made said “that the side of a box car, if extended, would touch a man way up above his hips” while standing inside the girder. A garb 'ge car, being at least 9 inches lower, would strike a man that much lower. It probably was owing to the height of ordinary cars that no one considered it dangerous to stand inside the girders while coupling them.
But it is said the plaintiff handled these cars day after day, and must be presumed to have known that they were wider and lower, and that, being wider and lower, it would be dangerous when coupling them to stand inside the girder, where he stood in coupling other cars. Substantially the same contentions were *403unsuccessfully made in the Swearingen Case, 196 U. S. 51, 49 L. ed. 382, 25 Sup. Ct. Rep. 164, 17 Am. Neg. Rep. 422, where the circumstances were quite similar. Of course, every brakeman knew that cars varied in width, but neither the plaintiff nor anyone else, so far as the record discloses, had expeJ rienced any trouble in coupling cars other than garbage cars. In other words, width alone did not constitute the danger, as obviously the brakeman, given room to stand inside the girder, could, by slightly inclining his body backward, avoid being crushed. The mere width, then, of a garbage car, was not calculated particularly to attract plaintiff’s attention. The danger arose, or at least it would be a question for the jury to determine whether it did not arisen from the fact that the car was wider and also lower than other cars, so that a man standing inside the girder would be likely to be struck. Can it be said that the difference between the construction of these garbage cars and the other cars was so obvious and its significance so apparent that an ordinarily prudent person, under the circumstances, would have appreciated both % In other words, can it be said that the plaintiff, in the circumstances of this case, should have known that the coupling of garbage cars on this bridge was more hazardous than the coupling of other cars % To reach such a conclusion we must arrogate to ourselves greater knowledge than that possessed by the experienced witnesses who, without exception, testified to the contrary. The plaintiff had a right to assume that the defendant company would not, without notice to him, attempt to couple cars on the bridge unless it could be accomplished without special danger, and we think it was for the jury to say whether the extra hazard to switchmen resulting from the coupling of those garbage cars on the bridge was so open and obvious as to charge the plaintiff with assuming the risk. Now that the accident has happened and all the facts are before us, it is easy enough to say that the dangerous condition should have been obvious to the plaintiff, but the question is, How did it look to him before the accident ?
It follows from what wfe have said, that whether the plaintiff was guilty of contributory negligence, and, if so, the extent of *404it, will be a question for tbe jury under proper instructions from the court.
Judgment reversed, with costs, and cause remanded.

Reversed and remanded.